ACCEPTED
                                                                                                                                          05-15-01511-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
Appellate Docket Number:        05-15-01511-CR                                                                                      12/11/2015 2:04:07 PM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK
Appellate Case Style: Style:    Everett Burton
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                          12/11/2015 2:04:07 PM
                                                                                                                 LISA MATZ
Amended/corrected statement:                                                                                       Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Everett                                                        Lead Attorney
Middle Name:                                                           First Name:          Nanette
Last Name:      Burton                                                 Middle Name: Rene
Suffix:                                                                Last Name:           Hendrickson
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney      Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           133 North Riverfront Boulevard, Lock Box 2
                                                                       Address 2:
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:    75207
                                                                       Telephone:           (214) 653-3582          ext.   2,361
                                                                       Fax:         (214) 875-236
                                                                       Email:       nanette.hendrickson@dallascounty.org
                                                                       SBN:         24081423
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 6
I. Appellant                                II. Appellant Attorney(s)
First Name:     Everett                            Lead Attorney
Middle Name:                               First Name:          Elissa
Last Name:      Burton                     Middle Name:
Suffix:                                    Last Name:           Wev
Appellant Incarcerated?   Yes   No         Suffix:
Amount of Bond:                                    Appointed       Retained    District Attorney    Public Defender
Pro Se:                                    Firm Name:               Dallas County Public Defender's Office
                                           Address 1:           133 North Riverfront Boulevard, Lock Box 2
                                           Address 2:
                                           City:                Dallas
                                           State:       Texas                        Zip+4:    75207
                                           Telephone:           214-653-3565            ext.
                                           Fax:         214-
                                           Email:       elissa.wev@dallascounty.org
                                           SBN:         24084591
                                                                                               Add Another Appellant/
                                                                                                     Attorney




                                     Page 2 of 6
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Susan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Hawk
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:
                                                                                Address 2:           133 North Riverfront Boulevard, Lock Box 19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3625              ext.
                                                                                Fax:         (214) 653-3643
                                                                                Email:       DCDAAppeals@dallascounty.org
                                                                                SBN:         00794284                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Public Order/Decency
or type of case):                                                               Date notice of appeal filed in trial court: November 19, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: October 29, 2015
Offense charged: Possession of Controlled Substance w/intent                    Punishment assessed: 9 days County Jail

Date of offense:     November 20, 2013                                           Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:     November 23, 2015                     NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 3 of 6
 VIII. Trial Court And Record

Court:    Criminal County Court No. 7                                     Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District     County
Trial Court Docket Number (Cause no):            MB14-75028               Was clerk's record requested?          Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Dec 11, 2015
                                                                          If no, date it will be requested:
First Name:       Elizabeth                                               Were payment arrangements made with clerk?           Yes   No
Middle Name:
Last Name:        Crowder
Suffix:
Address 1:        133 N. Riverfront Blvd., 4th floor
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        (214) 653-5660         ext.
Fax:
Email: svahala@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Dec 11, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No


    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Trashuna
Middle Name:
Last Name:        Salaam
Suffix:
Address 1:        133 N. Riverfront Blvd., LB54
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        (214) 653-5666         ext.
Fax:
Email: trashuna.salaam@dallascounty.org



                                                                    Page 4 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: December 11, 2015

                                                                                      State Bar No: 24081423
Printed Name:

Electronic Signature: Nanette Rene Hendrickson                                        Name: Nanette Rene Hendrickson
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on December 11, 2015          .




Signature of counsel (or pro se party)                            Electronic Signature: Nanette Rene Hendrickson
                                                                         (Optional)

                                                                  State Bar No.:      24081423
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 5 of 6
Please enter the following for each person served:

Date Served: December 11, 2015
Manner Served: Regular Mail
First Name:       Susan
Middle Name:
Last Name:        Hawk
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 North Riverfront Boulevard, Lock Box 19
Address 2:
City:             Dallas
State     Texas                     Zip+4: 75207
Email:    DCDAAppeals@dallascounty.org




                                                                Page 6 of 6
                        Cause No.              fY1 /t / l {..r- 7'76J fS1
                                                                                                                 ,_
                                                                                           ..... ,                    .



THE STATE OF TEXAS                                    §                  IN THE COUNTY CRIMINAL "~
i' is not a plea-bargain case, and the defendant has the right of appeal, [or]    " ¢'..o&;-r
                                                                                                                 0

o    is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial,
     and not withdrawn or waived, and the defendant has the right of appeal, [or]
o    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has
  the right of appeal, LorJ
O is a plea-bargain case, and the defendant has NO right of appeal,                         forl
o the defendant has waived the right of appeal , [or]
O    other (please specify): - - - - - -- -- -- - - -- -- - - - - - -

     -~;tdla~)                                                               /O-JC/-Jot)
Judg~                                                             Date Signed

      I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
crimi nal case, inc1uding any right to file a prose petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals'
judgment and opinion to my last known address and that I have only 30 days in which lo tile a pro se petition for
discretionary review in the Court of Criminal Appeals. Tex. R. App. P. 68.2. I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appe1late deadlines, if J fail to timely inform my appellate attorney of any change in my address, I may
lose the opportunity to tile a pro se petition for discretionary review.



C8Lan~
Mailing Address:    (It/ j ,
                                           lfwnd                 ~=Dc
                                                                  =f.-cn-d=-an-t-'s_C_o_u_ns-·e-1
                                   w6tc~1ic:M TI:' 7gf)to Sta~e- Bar No.: ~C(O?fl/f I
                                                                                                -       - ------

                   L1   """Jrr:?   a"Z..
                                  1 0~<
                                           _                      Ma1hng Address:
Telephone #: :(I, , r>e.v ~ - 1 vlJJ
Fax# (if any):                                                    Telephone#:
                                                                  Fax# (if any):
* A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of
Lhe defendant's right to appeal in every case in which it enters a judgment of guilt or other appeal able order. In a plea
bargain case- --- that is, a case in which a de fendant's plea was guilty or nolo contendere and the puni shment did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant ---- a defendant may appeal
only: (A) those matters that were raised by w ri tte n motion filed and ruled on before trial, or (B) after getting the trial
court's permission to appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).
                           Cause No.      MB14-75028



EVERETT BURTON                            )         IN THE COUNTY
  Appellant                               )
                                          )
                                          )         CRIMINAL COURT
                                          )
THE ST ATE OF TEXAS                       )
  Appellee                                )        DALLAS COUNTY, TEXAS



                                    NOTICE OF APPEAL


       Comes now,         EVERETT BURTON,               the Defendant in this Cause, having

been convicted on Octqber 29th, 2015 of Abuse of a Corpse, after a jury trial on the merits

and having been sentenced to 9 days confinement and a $0 fine hereby gives notice of appeal.



              SIGNED IBIS /C?-t%ay of         A)O~UJer ,2015.
                                              I




                                          ELISSA M . WEV
                                          Assistant Public Defender
                                          133 N . Riverfront Blvd., LB2
                                          Dallas, TX 75207
                                          (214) 653 - 3565
                                          State Bar No. 24084591

                                          ATTORNEY FOR DEFENDANT